            Case 2:20-cv-00417-RAJ-MLP Document 30 Filed 05/05/20 Page 1 of 2



 1

 2

 3

 4

 5
                                UNITED STATES DISTRICT COURT
 6                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 7

 8   WILD FISH CONSERVANCY,

 9                             Plaintiff,                 Case No. C20-417-RAJ-MLP

10          v.                                            MINUTE ORDER

11   BARRY THOM, et al.,

12                             Defendant,

13         and

14      ALASKA TROLLERS
        ASSOCIATION,
15                      Defendant-Intervenor.
16

17          The following Minute Order is made at the direction of the Court, the Hon. Michelle L.

18   Peterson, United States Magistrate Judge:

19          On May 1, 2020, Defendants’ counsel notified the Court’s Deputy Clerk that this matter

20   was exempt from the Court’s Order regarding Initial Disclosures, Joint Status Report, and Early

21   Settlement (dkt. # 16). Defendants’ counsel indicated that this matter is exempt from the

22   requirements of Federal Rule of Civil Procedure 26(a) and Federal Rule of Civil Procedure 26(f)

23   as “an action for review on an administrative record.” Fed. R. Civ. P. 26(a)(1)(B)(i).




     MINUTE ORDER - 1
            Case 2:20-cv-00417-RAJ-MLP Document 30 Filed 05/05/20 Page 2 of 2



 1          On May 5, 2020, Plaintiff’s counsel responded that Plaintiff’s first claim for relief of its

 2   Complaint is not an action for review on an administrative record because that claim presents a

 3   citizen suit alleged under the Endangered Species Act. (Dkt. # 1 at 27.) However, Plaintiff’s

 4   counsel anticipated that the administrative record prepared for Plaintiff’s second claim for relief

 5   would be sufficient for judicial review of the first claim. (See Id. at 28.) Plaintiff’s counsel

 6   additionally indicated that Plaintiff is prepared to stipulate to such review and prepared to confer

 7   with Defendants and submit a joint status report stating the parties’ respective positions on the

 8   issue, outlining any stipulations for judicial review.

 9          Accordingly, the Court ORDERS that the parties confer and formally submit their

10   respective positions concerning any exemption to the Court’s Order regarding Initial Disclosures,

11   Joint Status Report, and Early Settlement (dkt. # 16) by May 11, 2020.

12          Dated this 5th day of May, 2020.

13                                                            William M. McCool
                                                              Clerk of Court
14
                                                        By: Tim Farrell
15                                                          Deputy Clerk

16

17

18

19

20

21

22

23




     MINUTE ORDER - 2
